CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee 1.95% Notes Due 2012 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $2,998,740,000 $117,850.49 Three Month Floating Rate Notes Due 2012 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $1,400,000,000 $55,020.00 One Month Floating Rate Notes Due 2012 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $250,000,000 $9,825.00 Filed pursuant to Rule 424(b)(2) Relating to Registration Statement No. 333-156423 PROSPECTUS SUPPLEMENT (To
